Case 3:20-cv-00045-NKM Document 35 Filed 08/21/20 Page 1 of 4 Pageid#: 1038




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


 WILD VIRGINIA, et al.,
                                                       Case No.: 3:20-cv-00045
                                Plaintiffs,

                v.
                                                       ORDER
 COUNCIL ON ENVIRONMENTAL
 QUALITY, et al.,
                                                       Judge Norman K. Moon
                                Defendants.


       This matter is before the Court on the parties’ filings concerning the briefing schedule on

Plaintiffs’ Motion for Preliminary Injunction, filed on August 18, 2020. Dkt. 30; Dkts. 31–34. This

suit, Plaintiffs’ complaint, and their Motion for Preliminary Injunction challenge the legality of

the Council on Environmental Quality’s new, final regulations that govern implementation of the

National Environmental Policy Act. 85 Fed. Reg. 43,304.

       CEQ issued its new regulations on July 16, 2020. On July 29, less than two weeks later,

Wild Virginia and other Plaintiffs filed suit in this Court. Dkt. 1. On August 18, just under three

weeks later, Plaintiffs moved for a preliminary injunction and requested expedited briefing and a

decision before the effective date of the rule, September 14, 2020. Dkt. 30-1 at 122.

       The next day, August 19, Defendants opposed Plaintiffs’ request for expedited briefing and

proposed a briefing schedule. Dkts. 31, 32. Defendants argue that they should not have to expedite

their briefing, especially considering the substantial length (100+ pages) of Plaintiffs’ briefing in

support of their Motion for Preliminary Injunction, and the three weeks Plaintiffs took to work on

their brief after they filed their Complaint. Dkt. 31 at 1–2. Defendants also argue that nothing of

any concrete consequence will take place on the Rule’s September 14, 2020 effective date that

                                                 1
Case 3:20-cv-00045-NKM Document 35 Filed 08/21/20 Page 2 of 4 Pageid#: 1039




would justify expedited briefing and decision. “No permit will issue on September 14, 2020 …

Instead, on September 14, 2020, the agencies will simply need to use the new regulations to solicit

and develop information about as-yet non-final agency actions to be decided on and consummated

at some point months or years later.” Dkt. 31 at 3.

       Plaintiffs counter that on September 14 the new regulations “will apply to not only new

projects but also to existing projects that are already under review.” Dkt. 33 at 1. That is because

the new regulations provide that “[a]n agency may apply the regulations in this subchapter to

ongoing activities and environmental documents begun before September 14, 2020.” 40 C.F.R.

§ 1506.13 (2020) (emphasis added). Plaintiffs cite Executive Branch memoranda and statements

to substantiate their contention that the new NEPA regulations will be applied to NEPA reviews

already underway, rather than just to future projects. Dkt. 33 at 4–5 (citing, e.g., Memorandum to

Forest Service of June 12, 2020, including “expediting environmental reviews” pursuant to NEPA

in “blueprint for reforms”).

       On the one hand, the Court expects that Plaintiffs could have trimmed many pages from

their Motion for Preliminary Injunction filings without impairing their ability to present their

arguments. And, to be sure, that would have afforded Defendants more valuable time to brief, and

this Court to consider and resolve, Plaintiffs’ requests. On the other hand, Defendants cannot claim

to have been caught by surprise by these legal challenges to the new NEPA regulations. The Court

anticipates many of the arguments Plaintiffs raised in their Complaint and Motion for Preliminary

Injunction already were presented to the agency during notice-and-comment rulemaking. And, as

Defendants note, the proposed NEPA regulations were already the subject of another suit pending

in this District in Southern Environmental Law Center v. Council on Environmental Quality,

No. 3:18-cv-113-GEC. See Dkt. 31 at 5. The Court also notes that in the last two days alone, since



                                                 2
Case 3:20-cv-00045-NKM Document 35 Filed 08/21/20 Page 3 of 4 Pageid#: 1040




the filing of the Motion for Preliminary Injunction, Defendants filed over 15 pages of arguments

opposing expedited briefing. Those filings, and Plaintiffs’ responses thereto, in that timeframe

show that the parties have the capacity to ably advance their positions in briefing and argument on

an expedited basis, should the Court determine it appropriate to rule in advance of September 14,

2020.

        The Court ORDERS that the parties be prepared to file their briefs in accordance with the

following schedule:

        August 18, 2020       Plaintiffs’ Motion for Preliminary Injunction

        August 25, 2020       Defendants’ Motion to Dismiss

        September 2, 2020     Defendants’ Response to Plaintiffs’ Motion
                              for Preliminary Injunction

                              Plaintiffs’ Response to Defendants’ Motion to Dismiss

        September 4, 2020     Hearing on Plaintiffs’ Motion for Preliminary Injunction and
                              Defendants’ Motion to Dismiss

        September 9, 2020     Plaintiffs’ Reply Brief in Support of their Motion for Preliminary
                              Injunction

                              Defendants’ Reply in Support of their Motion to Dismiss


        In view of the length of Plaintiffs’ brief in support of their Motion for Preliminary

Injunction, Defendants shall have a comparable page limit for their opposition but are advised to

present any responsive arguments as succinctly as possible. Defendants’ brief in support of their

motion to dismiss and Plaintiffs’ response thereto shall be no more than 45 pages. Any reply brief

shall be no more than 30 pages. No longer briefs shall be permitted absent leave of court and good

cause shown.




                                                3
Case 3:20-cv-00045-NKM Document 35 Filed 08/21/20 Page 4 of 4 Pageid#: 1041




       The Court also ORDERS the parties to contact Heidi Wheeler, Scheduling Clerk, forthwith

at (434) 296-9284, to schedule a telephonic status conference on August 24, 2020. The Court may

confirm or revise its briefing schedule set forth above following the status conference.

       It is so ORDERED.

       The Clerk of Court is directed to send this Order to the parties.

                                           21st day of August, 2020.
                              Entered this ____




                                                 4
